STATE OF NORTH CAROLINA — GREENE COUNTY.
Know all men by these presents, that I, Henry Taylor,           (112) of the State and county aforesaid, have, for and in consideration of the sum of $200 to me in hand paid by William Holliday, of the said State and county, the receipt whereof is hereby fully acknowledged, bargained, sold and *Page 88 
delivered, and by these presents do bargain, sell and deliver, unto the said William Holliday, one negro man named Harry, to him, the said Holliday, his heirs and assigns forever; and I, the said Henry Taylor, do and will warrant the title of said negro, free and clear from myself, my heirs, executors, administrators, or assigns. In witness whereof, I, the said Taylor, have hereunto set my hand and seal, this 18 March, 1800.
The condition of the above bill of sale is such that if the said Henry Taylor, his heirs, executors or administrators, do and shall well and truly pay to the said William Holliday or his heirs, on or before 25 December next, the sum of $200, then the above bill of sale shall be null and void; otherwise remain in full force until the said Taylor do pay the sum of $200. Signed, sealed and delivered, the day and year above written.
HENRY TAYLOR.     (SEAL.)
Teste: TITUS CARR.
Taylor died in April, 1800; his will was duly proved, and Micajah Edwards, the executor therein named, qualified in the same month. The plaintiff intermarried with the legatee, Lucy, in April, 1801; and upon the marriage the executor of Taylor assented to the legacy of the negro Harry to the plaintiff. The negro Harry remained in the possession of defendant from March, 1800, until April, 1803; and it was proved that his services were worth $60 per year.
In April, 1803, the plaintiff paid Holliday the sum for which the negro was pledged ($200) and the negro was delivered to him. He then demanded satisfaction for the services of the negro, which defendant refused to make; and therefore the plaintiff brought his suit and declared, (1) upon a quantum meruit
for the services of the negro from the death of Henry Taylor to the surrender by defendant, in April, 1803; and (2) for money had and received by defendant to plaintiff's use, for the excess of what was paid to defendant over the sum due (113)   of the money lent, allowing the wages of the negro annually to diminish the debt and interest.
The jury found a verdict for the plaintiff, under the charge of the court, for the sum of $88, estimated as the wages of the negro from the time of plaintiff's marriage with Lucy, the legatee, until the delivery, in April, 1803, deducting the interest of the sum loaned for the same term. It was submitted to the Supreme Court whether the verdict should stand or a nonsuit be entered.
It has been the uniform practice of the courts of equity in this State to make a mortgagee in possession account *Page 89 
for the rents and profits upon a bill filed for redemption. This is a necessary consequence of the principles which prevail in those courts relative to a mortgage, which is considered only as a security for money lent, and the mortgagee a trustee for the mortgagor. To sanction an opposite doctrine, even in the case of pledges, where the profits exceed the interest of the money lent, would be to furnish facilities for the evasion of the statute against usury, almost amounting to a repeal of that salutary law. Nothing can come more completely within the legal notion of a pledge than the slave held by Holliday in the present case; for by the very terms of the contract it was so to continue until the money should be paid, no legal property vesting in Holliday, who had only a lien upon it to secure his debt. All the profits, therefore, exceeding the interest of his debt, he received to the plaintiff's use, and cannot conscientiously withhold. Wherever a man receives money belonging to another, without any valuable consideration given, the law implies that the person receiving promised to account for it to the true owner; and the breach of such implied undertaking is to be compensated for in the present form of action, which is,           (114) according to Mr. Justice Blackstone, "a very extensive and beneficial remedy, applicable to almost every case where a person has received money, which ex aequo et bono he ought to refund." Nor is its application to cases like the present without authority from direct adjudication; the case of Ashley v. Reynolds, Strange, 915, furnishes an instance of a man being allowed to receive the surplus which he had paid beyond legal interest, in order to get possession of goods which he had pledged. In principle, the cases are the same; the only thing in which they differ is that in the case before us the money was received by the defendant from the labor of the pledge; in the other, it was paid by the sheriff. Let judgment be entered for the plaintiff. *Page 90 
(115)